UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6898



LEARIE A. DALY,

                                              Plaintiff - Appellant,

          versus


ST. MARY’S COUNTY SHERIFF’S OFFICE; ST. MARY’S
COUNTY DETENTION CENTER; TIMOTHY K. CAMERON,
Lieutenant Commander; DEBORAH L. DIEDRICH,
Lieutenant Assistant; MANAGER, ARAMARK FOOD
CATERING SERVICE,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
2352-AMD)


Submitted:   August 11, 2004            Decided:   September 16, 2004


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Learie A. Daly, Appellant Pro Se. John Francis Breads, Jr., LOCAL
GOVERNMENT INSURANCE TRUST, Columbia, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Learie A. Daly appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      See Daly v. St.

Mary’s County Sheriff’s Office, No. CA-03-2352-AMD (D. Md. Jan. 30,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -